Citation Nr: 0411520	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-21 685	)	DATE
	)
	)


THE ISSUE

Whether a November 1970 decision by the Board of Veterans 
Appeals (Board) was clearly and unmistakably erroneous in 
denying entitlement to an evaluation in excess of 30 percent 
for the veteran's service-connected conversion reaction with 
back pain as well as a total disability rating based on 
individual unemployability (TDIU).

[Service connection for bronchitis with bronchospasm (claimed 
as chronic obstructive pulmonary disease) as a result of 
gunshot wound to chest and entitlement to an increased 
evaluation for conversion reaction with back pain, currently 
evaluated as 30 percent disabling, will be addressed in a 
separate decision.] 



REPRESENTATION

Moving party represented by:  Theodore C. Jarvi, Esq.



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran, the moving party in this case, served on active 
duty from October 1943 to October 1945.

By November 1970 decision, the Board of denied entitlement to 
an evaluation in excess of 30 percent for the veteran's 
service-connected conversion reaction with back pain as well 
as TDIU benefits.

In February 2003, the veteran, through his attorney, filed a 
claim of clear and unmistakable error (CUE) in reference to 
the above-mentioned decision.  In August 2003, the Board 
wrote to the veteran's attorney stating that he had 30 days 
in which to submit a request to review the claims file and 
that he would be afforded reasonable time in which to file a 
response.  In September 2003, the veteran's attorney 
submitted a request to review the claims file.  He was 
afforded that opportunity.  As of this date, no additional 
communications regarding the CUE claim have been received 
from the veteran or his attorney.


FINDINGS OF FACT

1.  In a November 1970 Board decision, the Board denied 
entitlement to an evaluation in excess of 30 percent for 
conversion disorder with back pain and denied entitlement to 
TDIU benefits.  

2.  The Board's decision of November 1970 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were either not considered or misapplied.


CONCLUSION OF LAW

The November 1970 Board decision did not involve CUE.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has considered the duty of the Department of 
Veterans' Affairs (VA) to inform the veteran of the evidence 
needed to substantiate his claim and to assist him in 
obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation do not apply to the 
veteran's claim.  See, in general, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)); 38 C.F.R. § 3.159 (2003).  The 
Court has held that the provisions of the VCAA do not apply 
to a claim based on a previous decision having been the 
result of clear and unmistakable error.  Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc).  The Court found that an 
attempt to obtain benefits based on an allegation of CUE "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Id. at 178.  As such, an 
allegation of CUE does not represent a "claim," but a 
collateral attack on a final decision.  The provisions of the 
VCAA, and its implementing regulation, are not, therefore, 
applicable to the adjudication of the issue of clear and 
unmistakable error in a prior final Board decision.
 
The Board finds that, because the veteran has been notified 
of the laws and regulations governing CUE claims and reasons 
for the denial of the claim, and all relevant evidence has 
been associated with the record, any pre-VCAA duties to 
notify and assist have been met.  Hence, the claim is ready 
to be considered on the merits.  In this regard, in August 
2003, the veteran's attorney requested a copy of the 
"enclosure" cited by the Board in its August 2003 
communication to the veteran's attorney.  The August 2003 
communication from the Board to the attorney provided the 
attorney with copy of the pertinet laws and regulations, not 
a copy of "this request".  To avoid any misunderstands, and 
in response to this request, the veteran's attorney 
(following a telephone conversation with the Board in January 
2004) was provided with copies of all materials added to the 
veteran's file since January 1, 2003.  Beyond this, the 
veteran's attorney, in response to his September 2003 
request, was granted review of the claims file.  

In light of the Board actions, further delays in the full 
adjudication of the veteran's case are not warranted.  
Written argument was provided to the Board in March 2003 that 
addressed, in detail, the veteran's contentions.  No further 
argument has been submitted nor is there any indication that 
further argument would be submitted.  The Board cannot 
further delay this case, particularly in light of the fact 
that the claimant is a veteran from World War II.       
 
Law and Regulations

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  Review to determine 
whether CUE exists in a case may be instituted by the Board 
on the Board's own motion or upon request of the claimant.  A 
request for revision of a decision of the Board based on CUE 
may be made at any time after that decision is made.  Such a 
request shall be submitted directly to the Board and shall be 
decided by the Board.  All final Board decisions are subject 
to revision except: (1) decisions on issues which have been 
appealed to and decided by a court of competent jurisdiction; 
and (2) decisions on issues which have subsequently been 
decided by a court of competent jurisdiction.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. § 20.1400 (2003).

Unless otherwise specified, the term "issue" means a matter 
upon which the Board made a final decision.  As used in the 
preceding sentence, a "final decision" is one which was 
appealable under Chapter 72 of title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect at the time of the decision.  38 C.F.R. § 
20.1401 (2003).  Only final decisions of the Board are 
subject to appeal to the Court.  38 U.S.C.A. § 7266 (West 
2002).

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing.  38 C.F.R. § 20.1404(b) (2003).

Factual Background

The veteran was discharged in October 1945.  He served in 
combat as an automatic rifleman in such locations as the 
Marshall Islands and Iwo Jima during World War II.  By a 
December 1945 rating decision, a VA regional office (RO) 
granted a 100 percent evaluation for residuals of an 
atmospheric head blast concussion and residuals of a gunshot 
wound to the left chest.

In January and February 1946, the veteran was admitted to a 
VA hospital for examination.  Small, healed scars around the 
left upper and lower chest were noted.  The examiner 
indicated that the veteran suffered a gunshot wound to the 
left chest in June 1943 and a blast concussion with back pain 
in February 1945.  As a result of the latter, he experienced 
periodic attacks of back pain.  

By April 1946 rating decision, the RO decreased the veteran's 
disability evaluation for residuals of an atmospheric head 
blast concussion and residuals of a left chest gunshot wound 
to 50 percent.

A June 1947 VA medical examination report reflected gunshot 
wound scars to the left chest that caused no functional 
impairment and residuals of an atmospheric head blast 
concussion by history with moderate impairment of economic 
adaptation.  Adverse symptomatology included anxiety, 
jumpiness, and increased tension.  The veteran indicated that 
he was healthy apart from his back symptoms; he felt that he 
was unable to perform a full day's work.

By July 1947 rating decision, the RO assigned a 
noncompensable (zero percent) evaluation for left chest scars 
and a 30 percent evaluation for residuals of an atmospheric 
blast head concussion.

In January 1949, the veteran's disabilities were reexamined.  
The examiner diagnosed residuals of a penetrating gunshot 
wound to the left chest with scars that, according to the 
veteran, caused "cold settling" in the left chest.  The 
examiner indicated that the chest was negative on 
examination.  The examiner also diagnosed residuals of a 
blast concussion manifested by headaches and sacroiliac back 
pain without neurologic or orthopedic confirmation.  

By February 1949 rating decision, the RO declined to increase 
the veteran's rating for residuals of a blast concussion but 
granted an increased rating for residuals of a gunshot wound 
to the left chest.

On January 1955 psychiatric examination, the veteran reported 
that during service, he was blown into a hole as a result of 
a blast but indicated that he did not lose consciousness.  He 
developed left side paralysis for several hours.  He was 
hospitalized but indicated that he felt well on separation.  
His chief complaint on examination was "a feeling of 
pressure" in the back of his head which was "not really a 
pain," weakness and fatigue of the back, and left leg 
twitches during the night.  According to him, his back pain 
prevented him from doing any work involving bending.  He 
asserted that he was incapacitated due to back pain three 
times a year for a few days' duration.  He also complained of 
nervousness and a poor appetite.  He stated that following 
service, he participated in a VA job training program for a 
few months but found that his back symptoms prevented him 
from completing the course.  He then worked at a service 
station for two years.  He indicated that he missed a total 
of two months of work due to illness over the two-year 
period.  He stated that he began his present job four years 
prior and that he was absent from work for three weeks due to 
illness since that time.  On examination, he appeared relaxed 
and there was no evidence of anxiety.  He was pleasant and 
friendly until the examiner said that his service-connected 
disabilities appeared to be improving.  He was insistent that 
present symptomatology was related to service.  The examiner 
noted serious somatic complaints and diagnosed conversion 
reaction manifested by a pressure sensation in the back of 
the head and weakness and fatigue of the back without a 
demonstrated organic basis, suggestibility, and a tendency to 
dramatize symptoms (formerly diagnosed as residuals of an 
atmospheric blast concussion of the head).  

The examiner indicated that although the veteran insisted 
that his symptoms were worsening, objective evidence 
demonstrated that there had been little change in the 
veteran's condition since 1947.  The fact that the veteran 
was able to make a good occupational adjustment reflected 
that he was not gravely handicapped by his symptoms nor was 
there evidence of impairment in the social sphere.  The 
examiner opined that because there was an underlying 
passivity and dependency coupled with little motivation for 
improvement, the veteran would not likely benefit from 
psychotherapy.  The element of secondary gain was clear, 
according to the examiner, and would serve to perpetuate the 
veteran's symptoms and block any attempts at treatment.

By February 1955 rating decision, the RO recharacterized the 
veteran's blast concussion disability as conversion reaction, 
but maintained the disability rating at 30 percent.  A 20 
percent evaluation for chest muscle injuries was assigned and 
a noncompensable evaluation was assigned for a healed wound 
to the left chest.

In October 1964, the veteran was hospitalized for a few days 
due to back pain that radiated down the left leg.  No 
evidence of herniated nucleus pulposus could be elicited, and 
the veteran was discharged.  In December 1964, a VA physician 
diagnosed sciatica.

By January 1965 rating decision, the RO declined to increase 
the veteran's evaluation for conversion reaction or other 
service-connected disabilities.  Generalized osteoarthritis 
was determined to be unrelated to service.

In April 1965, the veteran testified regarding increasingly 
severe low back symptomatology.  He claimed to be suffering 
from arthritis that was related to injuries in service.  The 
testimony indicates that the veteran filed a notice of 
disagreement on the date of the hearing.  The actual notice 
of disagreement is of record.

On neurologic and psychiatric VA examination that month, no 
neurologic deficits were found.  A psychiatric disorder, 
however, was diagnosed.  The veteran was found to be 
suffering from conversion reaction manifested by various 
somatic complaints including back pain.  The examiner 
commented that the veteran had a mild degree of vocational 
inadaptability and a mild degree of social inadaptability.  
Psychotherapy and chemotherapy were suggested, but the 
veteran appeared to be poorly motivated for this type of 
treatment.

By June 1965 rating decision, the RO declined to increase the 
veteran's disability ratings because a greater degree of 
severity with respect to any of the disabilities was not 
shown. 

That month the veteran's representative submitted a letter 
indicating that a statement of the case should have been 
issued with respect to the January 1965 rating decision.  The 
RO stamped "notice of disagreement" on the face of the 
letter.

The July 1965 supplemental statement of the case reflected 
that it was issued in reference to the June 1965 rating 
decision.  The RO denied an increased rating for conversion 
disorder and denied service connection for arthritis.  That 
month, the veteran filed a substantive appeal.  

By October 1965 decision, the Board denied service connection 
for generalized arthritis and for an increased rating for 
conversion reaction.

In April 1966, the veteran was hospitalized for approximately 
two weeks for chronic low back pain.  The veteran stated that 
he felt as though his back was "falling apart."  The 
examiner noted that coughing and sneezing did not cause back 
pain and that pursuant to numerous hospitalizations since 
January 1955, the diagnosis of conversion reaction remained 
unchanged.  On objective examination, the veteran could bend 
to within four inches of the ground; lateral rotational 
bending was within normal limits.  Heel toe walking was 
excellent, and reflexes were normal.  The veteran complained 
of tenderness to palpation at L5.  An X-ray study revealed 
slight dextroscoliosis.  Otherwise there was no significant 
abnormality.  The veteran was treated conservatively with no 
results and was referred to the Department of Psychiatry.

By May 1966 rating decision, the RO declined to increase the 
veteran's disability evaluation for conversion reaction 
manifested by back pain.  In July 1966, the veteran filed a 
notice of disagreement.  By statement of the case dated that 
month, the RO denied an increased rating for conversion 
reaction manifested by back pain.  That month, the veteran 
filed a substantive appeal, and by December 1966 decision, 
the Board denied an evaluation in excess of 30 percent for 
conversion disorder.

By October 1967 rating decision, upon review of outpatient 
medical records, the RO declined to increase the veteran's 
disability rating for conversion reaction.

On December 1967 VA medical examination, no chest 
abnormalities were found.  The veteran complained of various 
subjective back symptoms of which the examiner found no 
objective evidence.  The examiner diagnosed conversion 
reaction manifested by bizarre back complaints.

The veteran filed a notice of disagreement in November 1967 
with respect to the October 1967 rating decision.

On March 1968 VA medical examination, no orthopedic 
abnormalities were found with the exception of pes planus.  
The examiner diagnosed psychophysiologic musculoskeletal 
reaction manifested by bizarre intermittent backache and an 
inability to work continuously.  In April 1968, the RO 
confirmed its prior decisions denying an increased rating for 
conversion disorder.

By April 1968 statement of the case, the RO continued to deny 
an increased rating for a nervous disability manifested by 
back pain.  That month, the veteran filed a substantive 
appeal.  

In May 1968, the veteran testified before a Member of the 
Board (Board Members are now titled Veterans Law Judges).  
The veteran indicated that he had not worked in three years 
due to his back symptoms.

By July 1968 decision, the Board denied entitlement to an 
evaluation in excess of 30 percent for conversion disorder 
manifested by back pain.  

In February 1969, the RO received a January 1968 report from 
a VA psychologist indicating that the veteran interrupted his 
vocational rehabilitation training due to back pain and 
sustained movement stress.  A February 1968 report from a VA 
psychologist indicated that the veteran was medically 
unsuitable for vocational rehabilitation training.  The 
psychologist indicated that the veteran suffered from likely 
conversion disorder and not a physical disability.

In February 1969, the RO made no change in the veteran's 
disability evaluation pursuant to a review of the above 
referenced vocational rehabilitation reports.  The veteran 
was informed of the RO's decision by letter dated in March 
1969.  That month, the veteran filed a notice of 
disagreement.  In an April 1969 letter, the RO informed the 
veteran that he would have to submit new and material 
evidence before his disability evaluation could be increased.

An April 1969 letter from a VA outpatient physician stated, 
"Please be advised that [the veteran] is unemployable 
because of his service-connected disabilities."  No 
explanation or rationale followed.

In a June 1969 letter, the veteran's senator indicated that 
the veteran had not worked in three and one-half years.  He 
asked that VA review the veteran's record to determine 
whether he was receiving all of the benefits to which he was 
entitled.

July 1969 VA medical records reflect that the veteran was 
admitted to the hospital after falling in his bathroom.  He 
indicated that he took an overdose of Noludar in an attempt 
to fall asleep.  The examiner indicated that the veteran's 
back was examined on numerous occasions but that no organic 
disability had ever been found.  On physical examination that 
month, no back abnormalities were found although the veteran 
tensed his muscles and actively resisted moving his back when 
attention was called to the fact that his back was being 
examined.  The diagnosis was conversion reaction manifested 
by back pain, and the veteran was advised to pursue mental 
health treatment.  On contemporaneous psychiatric 
examination, the veteran was cooperative and coherent and 
oriented in all spheres.  There was no evidence of confusion 
or delusions.  The veteran stated that he had not been 
employed for five years and that he tried undertaking 
vocational rehabilitation training but was unsuccessful due 
to back pain.  He felt that he should be entitled to 
increased compensation due to his inability to work.  By 
September 1969 decision, the RO declined to increase the 
veteran's disability rating and deferred a decision regarding 
entitlement to TDIU benefits.  The veteran filed a notice of 
disagreement in October 1969.

In an October 1969 statement, an acquaintance of the veteran 
stated that the veteran consistently complained of back pain 
and particularly during the previous four or five years.

In a December 1969 statement, the Acting Chief of the VA 
Mental Hygiene Clinic in which the veteran was receiving 
treatment indicated that the veteran was attending sessions 
of the Reality Orientation Group.  As well, the physician 
stated that the veteran exhibited anxiety and agitation 
relating to his work incapacity due to back pain.  According 
to him, fear of inability to work and function led to an 
increase in the veteran's anxiety.  The physician opined that 
resolution of the veteran's perception of his disability 
would lead to a favorable prognosis.  

A January 1970 VA progress note indicated that the veteran 
was taking 10 Valium pills a day.  In April 1970, upon review 
of newly received VA medical records, the RO denied an 
increased rating for the veteran's service-connected 
disabilities.

In May 1970, the RO determined that the veteran was not 
entitled to TDIU.

In May 1970, the RO issued a statement of the case pertinent 
to the October 1969 notice of disagreement that reflected a 
lack of satisfaction with the September 1969 rating decision 
that denied increased ratings for the veteran's service-
connected disabilities and deferred a decision regarding 
entitlement to TDIU benefits.  The statement of the case 
dealt exclusively with the issue of entitlement to an 
increased rating for a nervous condition manifested by back 
pain.

In May 1970, the veteran was hospitalized because he was not 
making progress in his reality consultation group.  He 
continued to have numerous somatic complaints and stated that 
his back condition prevented him from obtaining work and that 
he was therefore seeking increased compensation.  
Psychological consultation revealed that the veteran was a 
highly manipulative person who had become over years of 
therapy skilled at getting others to view him as an injured 
veteran who was totally incapacitated.  On physical 
examination, there was good range of motion in all 
extremities.  The physical examination was essentially 
negative except for some tenderness in the L5 area.  X-ray 
and laboratory results were also negative.  A previous 
neurologic workup revealed no organic disease.  At a meeting 
with his doctors during this hospitalization, the veteran was 
told that his difficulties were primarily psychogenic and 
that it was felt that he "was capable of performing better 
that he had previously demonstrated."  The diagnosis was 
premorbid personality and predisposition: moderate 
psychoneurotic reaction.  His degree of psychiatric 
impairment was considered moderate.

In his June 1970 substantive appeal, the veteran indicated 
some confusion regarding his diagnoses.  Nonetheless, he 
listed psychotropic medication which he was taking and 
indicated that he was told that he was unable to work and not 
suitable for vocational rehabilitation.  He asserted that he 
was a well-qualified cabinetmaker and that he had worked 
full-time in a supervisory capacity on the night shift.  When 
that position was eliminated, he was offered the same 
position on the day shift but was compelled to reject the 
offer due to severe back pain.  Similarly, although he was a 
certified horse trainer, he was unable to work in that field 
due to the long hours entailed in that line of work.  
Essentially, he contended that he was unable to obtain or 
maintain gainful employment and medically unfit to attend 
vocational rehabilitation.

By November 1970 decision, the Board denied an increased 
rating for conversion disorder with back pain and entitlement 
to TDIU benefits.  The Board relied on statements of the 
veteran submitted during the course of the appeal as well as 
the records regarding vocational rehabilitation (discussed 
above), the April 1969 VA physician's statement indicating 
that the veteran was unemployable due to service-connected 
disabilities, the July 1969 hospitalization records and 
psychiatric records dated that month, VA progress notes from 
January to March 1970, May 1970 VA hospital records, and the 
October 1969 lay statement.  Pursuant to a discussion of this 
evidence and applicable law and regulations, the Board denied 
entitlement to an increased rating for conversion disorder, 
finding that the veteran's psychiatric symptoms did not 
produce more than considerable industrial impairment.  The 
Board denied entitlement to TDIU benefits because the 
veteran's service-connected disability ratings were not 
sufficiently high to qualify for such benefits.

In February 2003, the veteran asserted CUE in the Board's 
November 1970 decision.  He alleged that the Board did not 
consider the evidence favorable to him such as "multiple 
references to the fact that he was unemployed and untrainable 
due to his service-connected condition."  He also alleged 
that the Board did not explain why the favorable evidence was 
unpersuasive.  The veteran contended that the Board should 
recognize "the inherent hostility of past raters and 
evaluators against a mental disability of such severity that 
it caused [him] decades of perceived pain and unemployment."  

Discussion

At the outset, the Board notes that in its November 1970, the 
Board addressed the issue of entitlement to TDIU benefits.  
Based on procedures that would be unitized by the Board 
today, that issue was not procedurally ripe for appeal in 
1970.  Nonetheless, the Board will respond to the veteran's 
concerns and allegations regarding CUE in that decision.

With respect to an increased rating for conversion disorder 
with somatic complaints, to include back pain, the Board 
outlined the criteria for a 30 percent evaluation as well as 
the criteria warranting the next higher evaluation of 50 
percent.  A 50 percent evaluation under the criteria in 
effect in November 1970 was warranted when psychiatric 
symptoms were productive of severe industrial impairment.  38 
C.F.R. Part 4, Diagnostic Code 9402 (1970).  Contrary to the 
veteran's assertions that the Board did not consider evidence 
favorable to him, the Board did consider such evidence, as 
outlined above, including those records that indicated that 
the veteran could not work.  

A review of the evidence reflects that some evidence 
indicated that the veteran was unable to work due to his 
service-connected disabilities and that some evidence 
suggested that he was perhaps malingering and deriving 
secondary gain from his perceived inability to function.  For 
example, it appears that the November 1970 Board decision was 
based, in part, on the psychiatric examination that took 
place close in time to the November 1970 Board decision.  At 
that time, the veteran was fully oriented and was seen by a 
psychiatrist as a "highly manipulative person who had become 
over years of therapy skilled at getting others to view him 
as an injured veteran who was totally incapacitated."  The 
veteran's psychiatric disability was assessed as moderate.  
The evidence most favorable to the veteran (the April 1969 
letter from the VA outpatient physician stating asking the VA 
to be "advised that [the veteran] is unemployable because of 
his service-connected disabilities") was unsubstantiated in 
contrast with the May 1970 psychiatric report discussed 
herein and similar evidence.  Thus, the fact that the 
veteran's psychiatric disability was assessed as only 
moderate and the fact that evidence throughout pointed to 
possible malingering or exaggeration of symptoms and the lack 
of conclusive evidence to the contrary militates against a 
finding of CUE in the November 1970 Board decision denying an 
increased rating for conversion disorder.  

It is important for the veteran to understand that the Court 
has consistently stressed the rigorous nature of the concept 
of CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).   "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts, as in this case, is inadequate 
to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 
95 (1995).  

With respect to the matter of entitlement to TDIU benefits, 
again CUE is not found.  The Board correctly explained to the 
veteran that his disability ratings that totaled 40 percent 
were insufficiently high to qualify for TDIU benefits.  38 
C.F.R. § 4.16 (1970).  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not merely 
misinterpretation of the facts."  Oppenheimer, 1 Vet. App. 
at 372.  As explained in detail above, the correct statutory 
and regulatory provisions were applied in the November 1970 
Board decision.  Moreover, as outlined herein, the facts were 
not misinterpreted.  Rather, the Board in November 1970 
assessed the totality of the evidence to arrive at a 
reasonable interpretation of the facts.

Finally, the Board finds no merit in the veteran's contention 
that he was treated with hostility by past raters and 
evaluators.  There is no evidence anywhere in the record 
pointing to prejudice or hostility toward mental disability 
or to the veteran in particular.  

As stated by the Court, a disagreement with how the RO (or 
the Board) evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).  The Board finds that the evidence 
before the Board at the time of the decision, particularly in 
light of the VA examination, reasonably supports the 
decision, and that the decision reached was consistent with 
the extant governing legal authority.   



ORDER

The veteran's motion to revise the Board's November 1970 
decision on the basis of clear and unmistakable error is 
denied.



                       
____________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



